Title: From Thomas Jefferson to Anne-Louis de Tousard, 7 August 1807
From: Jefferson, Thomas
To: Tousard, Anne-Louis de


                        
                            Monticello Aug. 7. 07.
                        
                        Th: Jefferson salutes Colo. Toussard with respect and esteem, and with pleasure becomes a subscriber for a
                            copy of his American Artillerist’s companion. according to present appearances the work will be adapted to the times.
                    